     Case 2:20-cv-00517-JTM-DMD Document 48-3 Filed 02/09/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

JERRY ROGERS, JR.,                        *     CIVIL ACTION NO. 20-517
         Plaintiff                        *
                                          *
VERSUS                                    *     JUDGE MILAZZO
                                          *
                                          *
RANDY SMITH, INDIVIDUALLY                 *     MAG. JUDGE DOUGLAS
And IN HIS OFFICIAL CAPACITY              *
AS THE SHERIFF OF ST. TAMMANY             *
PARISH, DANNY CULPEPER. AND               *     JURY DEMAND
KEITH CANIZARO                            *
            Defendants                    *
******************************************************************************

                                 RULE 37 CERTIFICATION

       Undersigned counsel for Defendants, St. Tammany Parish Sheriff Randy Smith, Danny

Culpeper and Keith Canizaro, hereby certify, in compliance with Rule 37 of the Federal Rules of

Civil Procedure, that undersigned counsel attempted to resolve this discovery dispute by

conducting a Rule 37 conference on January 4, 2021, with opposing counsel. Notwithstanding

undersigned counsel’s efforts to resolve this discovery issue, they remain in dispute.

                                      Respectfully submitted,

                                      MILLING BENSON WOODWARD L.L.P.

                                                     Collings________________
                                      s/ Chadwick W. Collings ________________
                                      Chadwick W. Collings, T.A.             # 25373
                                      Henry M. Weber                         # 35374
                                      68031 Capital Trace Row
                                      Mandeville, Louisiana 70471
                                      Telephone: (985) 292-2000
                                      Facsimile:    (985) 292-2001
                                      E-mail:       ccollings@millinglaw.com
                                      Attorneys for Defendants



                                            Page 1 of 2
     Case 2:20-cv-00517-JTM-DMD Document 48-3 Filed 02/09/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that the above and foregoing was electronically filed with the Clerk of

Court of the United States District Court for the Eastern District of Louisiana on February 9, 2021,

by using the CM/ECF system, which system will send a notice of electronic filing to appearing

parties in accordance with the procedures established.



                                 __s/ Chadwick W. Collings___
                                                  Collings___
                                     Chadwick W. Collings




                                            Page 2 of 2
